Citation Nr: 1803626	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied service connection claim for a perforated right eardrum.

2.  Whether new and material evidence has been received to reopen the previously denied service connection claim for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The record consists of electronic claims files and has been reviewed.   

The issue of service connection for bilateral hearing loss disability has been raised by statements from the Veteran in September 2013 and July 2014.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) so the Board does not have jurisdiction over it.  The issue is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

In the decision below, the Board grants the claims to reopen service connection for tinnitus and a perforated ear drum.  The underlying issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  The RO denied claims of entitlement to service connection for tinnitus and a perforated right ear drum in an April 2010 rating decision the Veteran did not appeal. 

2.  Evidence received since the April 2010 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for tinnitus and a perforated right ear drum.




CONCLUSIONS OF LAW

1.  The April 2010 rating decision denying service connection for tinnitus and a perforated right ear drum is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for tinnitus and a perforated right ear drum.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since December 2009, the Veteran has claimed service connection for a perforated right ear drum and tinnitus.  In an unappealed April 2010 rating decision, the AOJ denied his claims.  As the Veteran did not appeal the decision, the decision became a final decision.  38 C.F.R. § 20.1103.  In October 2012, the Veteran filed a claim to reopen these service connection claims.  In the September 2013 rating decision on appeal, the AOJ denied the claims.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. 
§§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the April 2010 final rating decision, the AOJ considered STRs indicating no ear-related problems during service and post-service VA medical evidence indicating diagnosis and treatment for a perforated ear drum and tinnitus since December 2009.  Based on this evidence, the AOJ denied the Veteran's claims.  

As noted earlier, the Veteran's claims to reopen service connection were filed in October 2012.  The evidence included in the record since the prior final decision consists of VA treatment records noting continued treatment for residuals of right ear drum disability (to include tinnitus and tympanoplasty), a September 2013 VA audiology examination report containing opinions countering the Veteran's claims, and several lay statements from the Veteran in which he describes circumstances during his naval service in which he was exposed to acoustic trauma and experienced a perforated ear drum and tinnitus while serving onboard a naval vessel.  The evidence included in the record since the final decision in April 2010 is new, and certain of that evidence is material as well.  The Veteran's lay assertions, which detail his proximity to aircraft while in the navy and the acoustic trauma he experienced from them, were not of record when his original claims were decided in April 2010.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a layperson is competent to report observable symptoms experienced during service).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove previously unestablished facts (i.e., current disorders that may relate to the Veteran's experiences during service).  Accordingly, the claims of entitlement to service connection for tinnitus and a perforated right ear drum are reopened.  The issues will be addressed further in the remand section of the decision below. 



ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for a perforated right ear drum is granted.  The appeal is granted to that extent only.

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for tinnitus is granted.  The appeal is granted to that extent only.


REMAND

The Veteran should be provided with a new VA audiology examination.  The new examination should specifically address his lay assertions which detail the ways in which he claims to have been exposed to acoustic trauma during service.  

Further, the service connection claims for tinnitus and perforated right ear drum are inextricably intertwined with the issue referred to the RO above regarding service connection for bilateral hearing loss disability.  As noted earlier, the Veteran asserted in September 2013 and July 2014 that the acoustic trauma he experienced in service caused not only tinnitus and a perforated ear drum, but also hearing problems.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Lastly, the Veteran indicated in an October 2015 statement that he had not been receiving correspondence from the RO since changing his home address.  The RO should ensure that he has received all relevant documentation pertaining to this matter.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran has received all relevant correspondence pertaining to his claims of entitlement to service connection.   

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in January 2014.  All records/responses received must be associated with the electronic claims file. 

3.  After the above development has been completed, schedule the Veteran for a VA audiology examination to determine the nature and etiology of any bilateral hearing loss, tinnitus, and the perforated right ear drum.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Does the Veteran currently have hearing loss disability under 38 C.F.R. § 3.385?     

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any current tinnitus or residuals of a perforated right ear drum is related to an in-service disease, event, or injury?

In answering (b), please consider and discuss the Veteran's October 2012, September 2013 and July 2014 statements in which he details the conditions under which he worked while in the navy.  Please also accept his descriptions of noise exposure as such exposure is consistent with his duties during service.    

(c)  If the answer to (b) is negative for either disorder, is it at least as likely as not that tinnitus and/or residuals of a perforated right ear drum is proximately due to or the result of service-connected disability, to include the residuals of a perforated right ear drum or bilateral hearing loss disability if ultimately found service connected? 

(d)  If the answers to (b) and (c) are negative for either disorder, is it at least as likely as not that tinnitus and/or residuals of a perforated right ear drum is aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  

Please note that the claim referred to the RO above regarding service connection for bilateral hearing loss disability is inextricably intertwined with the appealed issues.  The referred issue must be finally decided before any final decision regarding the claims of entitlement to service connection for tinnitus and for residuals of a perforated right ear drum.   

All evidence received since the April 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


